— In a personal injury action, plaintiff appeals (1) as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (De Luca, J.), dated September 13,1982, as granted, without opposition, defendant and third-party plaintiff Key Industries’ and third-party defendant Superharm Corp.’s motions for orders of preclusion, and (2) from an order of the same court, dated June 3,1983, which denied his motion for reargument. Appeals dismissed, without costs or disbursements, and without prejudice to an application at Special Term for leave to vacate the default. A party may not appeal from an order entered upon his default, the proper remedy being an application to vacate the default, made to the court which issued the order (Boylan v Health Ins. Plan, 74 AD2d 835; Morse v Morse, 67 AD2d 750). Moreover, an order denying reargument is not appealable (Matter of Carillo v Axelrod, 83 AD2d 552). Mangano, J. P., O’Con-nor, Weinstein and Brown, JJ., concur.